Citation Nr: 1728100	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to service-connected vitiligo.

2.  Entitlement to service connection for rectal cancer, to include as secondary to service-connected vitiligo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1971 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

Colon cancer and rectal cancer were not shown in service and the weight of the evidence is against a finding that either colon cancer or rectal cancer were related to service or were caused by the Veteran's service-connected vitiligo.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for rectal cancer have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   VA also obtained a medical opinion from a VA dermatologist in January 2017, which provided a thorough explanation as to why the Veteran's colon cancer and rectal cancer were not the result of his service-connected vitiligo.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for colon cancer and rectal cancer in September 2009, which was denied by a November 2011 rating decision.  He asserts that his colon cancer and rectal cancer are secondary to his service-connected vitiligo.  He asserts that vitiligo makes a person more susceptible to cancer and submitted a medical article in support of this assertion.

There is no objective evidence of record that links the Veteran's colon cancer or rectal cancer to his active service.  His STRs show that at his entrance examination in July 1971, he had a normal physical examination of his anus and rectum with no complaints noted.  At his separation examination in June 1974, he had a normal examination of his anus and rectum and he denied having any rectal disease or cancer.

The record also does not show that the Veteran was diagnosed with colon cancer or rectal cancer within one year of separation from service.  In fact, he was not diagnosed with colon cancer or rectal cancer until August 2008, 34 years after his separation from service.  In his September 2009 claim, the Veteran did not contend direct service connection for his colon cancer or rectal cancer, but instead contended that his colon cancer and rectal cancer were a result of his service-connected vitiligo.

As such, the record contains no diagnosis of colon cancer or rectal cancer either in service or within one year after service, which precludes service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's colon cancer or rectal cancer to his active service, and the Veteran has not submitted any medical opinion that even suggests a relationship between his colon cancer or rectal cancer and his active service.  See Shedden, 381 F.3d 1163, 1167.

Regarding secondary service connection, the Veteran was afforded a VA examination in December 2009.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that although there was anecdotal reporting of a relationship between vitiligo and colon cancer and rectal cancer, the examiner reported that he was not aware of any specific relationship to vitiligo being the source of colorectal cancer.  The examiner reported that it would be mere speculation to comment on the relationship between the Veteran's colon cancer and rectal cancer and his vitiligo.

In February 2010, the Veteran was afforded another VA examination with the December 2009 VA examiner.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's colon cancer and rectal cancer were less likely than not due to his active service as he was not diagnosed with cancer until after his active service.  Regarding secondary service connection, the examiner again reported that he was not aware of any specific relationship to vitiligo being the source of colorectal cancer.  The examiner reported it would be mere speculation to comment on the relationship between the Veteran's colon cancer and rectal cancer and his vitiligo.

In August 2010, a VA examiner had the opportunity to review the Veteran's claims file.  At the top of the VA examination record, "C File Reviewed" was hand written.  The Veteran's representative suggested that the hand-writing did not appear match the examiner's signature, and called into question whether the examiner had actually had the opportunity to review the file.  However, as discussed, even excluding this medical evidence, the medical evidence of record is consistently against the Veteran's claim.
 
In January 2017, a VA dermatologist reviewed the Veteran's claims file and opined that the Veteran's colon cancer and rectal cancer were not at least as likely as not caused by his service-connected vitiligo.  The examiner specifically reviewed the medical literature submitted by the Veteran but found that it simply was not relevant to the Veteran's claimed disabilities, as the medical article did not actually associate vitiligo with either colon cancer or rectal cancer, but rather linked it to other medical conditions.  The examiner reported that a review of dermatological literature produced no evidence of a link or association of vitiligo with either colon cancer or rectal cancer.  The examiner reported there was no peer reviewed collaboration for an association between vitiligo and colon cancer or rectal cancer.

After weighing all the evidence, the Board finds great probative value in the January 2017 VA dermatologist's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion in particular provided substantial reasoning and explanation as to why the Veteran's colon cancer and rectal cancer were not caused by his service-connected vitiligo.

Regarding aggravation, the findings of the January 2017 VA dermatologist is given great probative weight as he had the opportunity to reviewed the Veteran's claims file and referred to medical literature, and based on this, reported that there was no evidence of a link or association between vitiligo and either colon cancer or rectal cancer.  Without any interaction between the conditions, the Board finds no basis for concluding that vitiligo in any way aggravated either cancer.  No argument has been received to this end.

The Veteran has not submitted any competent evidence supporting his assertion that his colon cancer and rectal cancer were proximately due to or the result of his service-connected vitiligo.  Therefore, after weighing all the evidence, the Board finds great probative value in the January 2017 VA dermatologist's opinion.

While the Veteran submitted a treatise regarding vitiligo and cancer, the U.S. Court of Appeals for the Federal Circuit (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran was not accompanied by the opinion of any medical expert.  In addition, the VA dermatologist reviewed the treatise submitted by the Veteran, but explained that the articles did not actually associate vitiligo with colon cancer or rectal cancer.  

Consideration has been given to the Veteran's assertion that his colon cancer and rectal cancer were proximately due to his service-connected vitiligo.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of colon cancer and rectal cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Colon cancer and rectal cancer are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1377; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his colon cancer and rectal cancer, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating dermatologic disorders or cancer.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran has also reported being told while in service by medical professionals that having vitiligo would increase his risk of developing cancer.  However, the Veteran has not been able to find any medical evidence to substantiate this, and the VA dermatologist specifically reviewed the relevant medical literature but was not able to find any support for the Veteran's supposition.

Accordingly, the criteria for service connection on a direct and secondary basis for colon cancer and rectal cancer have not been met, and the Veteran's claims are denied.


ORDER

Service connection for colon cancer is denied.

Service connection for rectal cancer is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


